The Chancellor.
When the practice of the English Court of Chancery required the rule for publication to be entered, not only in the register’s book, but in the book of one of the six clerks, and that the clerk entering the rule should give notice of it to the clerk of the adverse party, (Beame’s Orders, p. 336. Newland’s Pr. 143.) the object of the practice was to speed the client, and prevent him from being surprised by unexpectedly closing upon him the opportunity to take testimony. Notice of such an important measure as closing the testimony is as reasonable, if not as necessary, as of any other step taken in the cause; and when notice is given to the solicitor, through his agent, the 46th rule of the Court applies, that the time of service must be double. The meaning of the rule is, that publication passes in three weeks (unless enlarged) from the service of notice, or in double that time, if service be on the agent.
The rule to pass publication did not therefore expire in these cases, until six weeks from the 5th of January ,* and the rule that publication be passed, was entered prematurely.
The rule to pass publication, consequently, must be enlarged for three weeks, when publication will pass, without further order; and as the practice appears to have been unsettled, let the costs of the motion abide the event of the suit.
Order accordingly.